DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered. 
Response to Amendment
The amendment filed 5 July 2022 has been entered.  
Although the examiner considered the Applicant’s argument as to why claim 15 should be entitled to priority for the benefit of a prior-filled application, the examiner was not persuaded.  However, the examiner was persuaded as to why claim 17 does have priority.  Accordingly, claims 17-21 gain the benefit of the filing date from the prior-filled application, but claims 15 and 19 do not.
Applicant’s arguments are persuasive as to why the Specification submitted 20 January 2022 does not contain new matter.  Accordingly, the Specification Objection is withdrawn.
Applicant’s amendments have overcome the Claim Objections.  Accordingly, the previous Claim Objections are withdrawn.  A new Claim Objection has been added in the present Office action.
Applicant’s arguments are persuasive as to why the claimed “opening” does not constitute new matter.  Accordingly, the 35 USC 112(a) rejection is withdrawn.
Applicant’s amendments to the Claims have overcome every 35 USC 112(b) rejection except for claim 24.  Although the examiner considered the Applicant’s arguments, the examiner was not persuaded.  Additionally, a new 35 USC 112(b) new matter rejection has been added based on new limitations in the amended portions of the claims.
Although the examiner considered the Applicant’s arguments, see pages 17-18 dated 5 July 2022, the examiner was not persuaded.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 5 July 2022, the status of the claims is as follows: Claims 1, 5-8, 10, 12, 14-15, 17-18, and 22-23 have been amended.  Claims 16, 21, and 25 have been cancelled.  
Claims 1, 3-8, 10-15, 17-20, and 22-24 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the foreign application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 119(a).
The disclosure of the prior-filed application, EP 17197696.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  EP 17197696.2 does not disclose claims 15 and 19, a collection hopper, or a fig. 7.  Accordingly, claims 15 and 19 do not gain the benefit of the earlier filing date.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities: recommend replacing “thereof” with “the collection hopper…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separator" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a separator” (line 13) and “the separator” (line 16).  This new rejection has been added based on the amended portion of the claim.	
Claim 24 recites “wherein an angle of the bottom of the channel is greater than an angle of repose of the powder.”  The Specification discloses that “the angle may be greater than an angle of repose of the powder” (page 5, line 3 and page 11, lines 26-27).  However, it is unclear what specific angle the Applicant is claiming in reciting an “angle of repose.”  For the purpose of the examination, the claimed “angle of repose” will be interpreted as 0 degrees with respect to the working plane (horizontal).
Claim 3-8 and 10-15 is rejected based on its dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-12, 15, 17-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revanur et al. (WO-2016079494-A2).
Regarding claim 1, Revanur teaches a powder bed (fig. 1) fusion apparatus (“selective laser solidification apparatus,” page 1, lines 7-8) comprising: 
a build chamber (upper chamber 120, fig. 1); 
a build platform (build platform 102, fig. 1) in the build chamber (upper chamber 120, fig. 1) for supporting a powder bed (powder bed 104, fig. 1); 
a hopper (hopper 140, fig. 2) from which powder is dispensed to be formed into layers (“layers of powder 104 are formed as the part 103 is built by dispensing apparatus 108 for controlled dispense from a hopper 140,” page 12, lines 1-2) in a working plane to form the powder bed (the claimed “working plane” is construed as the top surface of the powder bed 104, fig. 2); 
a scanner (scanner 106, fig. 2) for scanning an energy beam across the powder bed (“The optical scanner 106 comprises steering optics, in this embodiment, two movable mirrors 106 a, 106 b for directing the laser beam to the desired location on the powder bed 104,” page 12, lines 10-12) to fuse the powder (“A laser module 105 generates a laser for melting the powder 104,” column 12, lines 6-7); and 
a gas circuit (gas line 310 and gas circuit 210, fig. 5; page 18, lines 5-15) for delivering gas into the build chamber (upper chamber 120, fig. 1) and extracting the gas from the build chamber (“The gas line 310 is integrated into the gas circuit 210 for generating a gas flow in the build chamber 120,” page 18, lines 11-13; see also fig. 1, which shows the gas flows 142 and 148 across the chamber 120), the gas circuit comprising: 
a gas nozzle (gas nozzles 140 and 144, figs. 1 and 3) for delivering the gas into the build chamber (page 12, lines 23-29); 
a gas exhaust (gas exhaust 141, fig. 1) for extracting an exhaust gas flow from the build chamber (“Exhaust 141 is connected to the filter assemblies 200, 201 via pressure transducer I-5 to complete the gas circuit,” page 14, lines 13-14) and delivering the gas to a separator (separator E8, fig. 5; “The gas circuit of this embodiment additionally comprises a gas line 310 for transporting powder recovered from the build chamber 120 into a collection hopper 301 to a separator E8,” page 18, lines 8-10; gas line 310 is part of the gas circuit connected to filter assemblies 200 and 201, fig. 5), the gas nozzle and the gas exhaust being arranged to form a gas knife across the working plane (“the gas flow 142 acts as a gas knife carrying condensate created by the melting of the powder with the laser away from the build area,” page 12, lines 24-26; gas flow 142, fig. 1) for maintaining an atmosphere in the build chamber free from particles in the gas (“the gas circuit is cleaned of particles such that the particles cannot contaminate the new material to be used with the apparatus for future builds,” page 19, lines 6-7); 
the separator (separator E8, fig. 5) for separating particles from the gas in the gas circuit (page 19, lines 3-7), the separator connected to the hopper to deliver the particles to the hopper (“hopper inside the build chamber 120,” page 19, line 4; construed as hopper 140, fig. 2) and connected to the gas nozzle (nozzles 140 and 144, fig. 5) such that the gas delivered to the gas nozzle (“the gas line 310 is integrated into the gas circuit 210 for generating a gas flow in the build chamber 120,” page 18, lines 11-13) is free of the particles (page 19, lines 6-7); and 
a pump (“pump E-4,” page 14, lines 9-10) for pumping the gas around the gas circuit such that the gas is propelled into the build chamber via the gas nozzle and extracted from the build chamber via the gas exhaust to generate the gas knife across the working plane (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface and the window 107,” page 14, lines 9-11), 
wherein the gas exhaust comprises an exhaust channel or opening (“powder overflow 302,” page 18, line 17) located at or below the working plane for receiving powder wiped from the build platform (the powder overflow is construed as the bottom-right connection from the build chamber 120 to the collection hopper 320, fig.5; “a powder overflow 302 that delivers powder pushed into the overflow by the wiper,” page 18, lines 17-24; this bottom-right connection in fig. 5 is shown below the exhaust 141, where the construed working plane is) such that the exhaust gas flow in the gas circuit conveys powder received by the exhaust channel or opening to the separator for subsequent dispense (“Powder from the collection hopper 320 is delivered into the gas line 310,” page 18, lines 21-22; gas line 310 is connected to separator E8, fig. 5).
Regarding claim 3, Revanur teaches wherein the exhaust channel or opening (“powder overflow 302,” page 18, line 17) is located such that powder displaced from the powder bed falls or flows into the exhaust channel or opening (page 18, lines 17-24; although “flow” is taught in this paragraph, the examiner can construe the powder as “falling” based on the collection hopper 320 being below the chamber 120, fig. 5).
	Regarding claim 4, Revanur teaches comprising a wiper (wiper 109, fig. 2) or brush (not explicitly disclosed) for wiping the powder into the exhaust channel or opening (page 18, lines 17-19).
	Regarding claim 5, Revanur teaches comprising a wiper (wiper 109, fig. 2) for spreading each layer (page 12, lines 1-2) and the exhaust channel or opening (“powder overflow 302,” page 18, line 17) is located such that the wiper pushes powder from the powder bed into the exhaust channel or opening (page 18, lines 17-19).
	Regarding claim 6, Revanur teaches wherein the wiper (wiper 109, fig. 2) moves in a direction perpendicular to a gas knife flow direction (gas flow 142, fig. 1) through the build chamber (chamber 120, figs. 1 and 2; “Figure 2 is a schematic diagram of the additive manufacturing apparatus from another side,” page 10, lines 21-22; “The build cylinder 117 and build platform 102 may have any suitable cross-sectional shape, such as circular, rectangular and square,” page 11, lines 21-22; in the instance where the build platform 102 is rectangular or square, the “another side” shown in fig. 2 will be a side that is 90 degrees to the side of the orientation shown in fig. 1).
	Regarding claim 8, Revanur teaches wherein the gas exhaust comprises the exhaust channel (“powder overflow 302,” page 18, line 17) and a bottom of the exhaust channel is angled relative to the horizontal (the connection above the collection hopper 320 in fig. 5 is shown as be angled in a vertical direction) such that powder flows along the exhaust channel to be carried away by the exhaust gas flow in the gas circuit (“a valve VI9 is arranged in the overflow 302 to permit/prevent flow of powder via the overflow 302 to the collection hopper 320,” page 18, lines 19-21).
	Regarding claim 10, Revanur teaches herein the gas exhaust (gas exhaust 141, fig. 1) comprises an opening that extends to a space above the working plane (space where gas flow 148 is located, fig. 1) for generating the gas knife across the working plane (gas flow 142, fig. 1).
	Regarding claim 11, Revanur teaches wherein the separator (separator E8, fig. 5) is located above the hopper (the triangle symbol above the chamber 120 in fig. 5 is construed as the separator E8; the separator E8 is above the hopper 140 shown in fig. 2 and described page 18, lines 8-11) such that powder falls from the separator into the hopper (based on the vertical orientation shown in fig. 5, the powder is construed as falling from the separator E8 into the chamber 120).
	Regarding claim 12, Revanur teaches wherein the separator (separator E8, fig. 5) is located above the working plane (the triangle symbol above the chamber 120 in fig. 5 is construed as the separator E8), the hopper is arranged to dispense powder into the build chamber from above the working plane (dispense by the hopper 140, fig. 2, which is above the surface of the powder bed 104; please see also page 18, lines 8-11) and powder is conveyed from the exhaust channel or opening (“powder overflow 302,” page 18, line 17) up to the separator by the exhaust gas flow (powder moves from the powder overflow 302 to the separator E8 via gas line 310, page 18, lines 5-25).
	Regarding claim 15, Revanur teaches a collection hopper (collection hopper 320, fig. 5) for collecting powder wiped from the build platform into the gas exhaust (page 18, lines 17-19), the collection hopper comprising a gas outlet in an upper section thereof (“large particles collected on the sieve E9 may be carried to a further separator E157 by a further gas flow,” page 18, lines 26-27; the connection below the screw-feed 303 extending right in fig. 5 is construed as the claimed “gas outlet”) and a powder outlet below the gas outlet (“A valve V16 is provided to permit/prevent the flow of powder from the collection hopper 320 into gas line 310,” page 18, lines 23-24; the downward connection from the screw-feed 303 is below the connection extending to the right of the screw-feed 303, fig. 5); and a gas conduit (a downward connection from the screw-feed 303, fig. 5) connected to the gas outlet (connected to the right connection from the screw-feed 303, fig. 5) for transporting the gas back to the gas nozzle (connects to the gas line 310 and 210, fig. 5), the powder outlet arranged to feed powder into the gas conduit such that the powder is entrained in the gas (“powder from the collection hopper 320 is delivered into the gas line 310 via a screw-feed 303,” page 18, lines 21-23) and transported to the separator (page 18, lines 8-10).
Regarding claim 17, Revanur teaches a powder bed (fig. 1) fusion apparatus (“selective laser solidification apparatus,” page 1, lines 7-8) comprising: 
a build chamber (upper chamber 120, fig. 1); 
a build platform (build platform 102, fig. 1) in the build chamber (upper chamber 120, fig. 1) for supporting a powder bed (powder bed 104, fig. 1); 
a dispense hopper (hopper 140, fig. 2) from which powder is dispensed to form the powder bed (“layers of powder 104 are formed as the part 103 is built by dispensing apparatus 108 for controlled dispense from a hopper 140,” page 12, lines 1-2); 
a scanner (scanner 106, fig. 2) for scanning an energy beam across the powder bed (“The optical scanner 106 comprises steering optics, in this embodiment, two movable mirrors 106 a, 106 b for directing the laser beam to the desired location on the powder bed 104,” page 12, lines 10-12) to fuse the powder (“A laser module 105 generates a laser for melting the powder 104,” column 12, lines 6-7); 
a gas circuit (gas line 310 and gas circuit 210, fig. 5; page 18, lines 5-15) for delivering gas into the build chamber (upper chamber 120, fig. 1) and extracting the gas from the build chamber (“The gas line 310 is integrated into the gas circuit 210 for generating a gas flow in the build chamber 120,” page 18, lines 11-13; see also fig. 1, which shows the gas flows 142 and 148 across the chamber 120); and 
an opening (“powder overflow 302,” page 18, line 17) for receiving powder recovered from the powder bed (“recovered from the powder bed,” page 18, line 19), 
wherein the gas circuit (gas line 310 and gas circuit 210, fig. 5) comprises: 
a gas nozzle (gas nozzles 140 and 144, figs. 1 and 3) for delivering the gas into the build chamber (page 12, lines 23-29); 
a gas exhaust (gas exhaust 141, fig. 1) for extracting an exhaust gas flow from the build chamber (“Exhaust 141 is connected to the filter assemblies 200, 201 via pressure transducer I-5 to complete the gas circuit,” page 14, lines 13-14), the gas nozzle (gas nozzle 140, fig. 1) and the gas exhaust (gas exhaust 141, fig. 1) being arranged to form a gas knife across the powder bed (“the gas flow 142 acts as a gas knife carrying condensate created by the melting of the powder with the laser away from the build area,” page 12, lines 24-26; gas flow 142, fig. 1) for maintaining an atmosphere in the build chamber free from particles in the gas (“the gas circuit is cleaned of particles such that the particles cannot contaminate the new material to be used with the apparatus for future builds,” page 19, lines 6-7); 
a gas conduit (a downward connection from the screw-feed 303, fig. 5) for transporting the exhaust gas flow from the gas exhaust (connects to the gas line 310 and 210, fig. 5) back to the gas nozzle (gas nozzles 140 and 144, figs. 1 and 3); 
a separator (separator E8, fig. 5) for separating particles from the exhaust gas flow in the gas circuit (page 19, lines 3-7) to deliver the particles to the dispense hopper (“hopper inside the build chamber 120,” page 19, line 4; construed as hopper 140, fig. 2) and deliver the gas to the gas nozzle (“the gas line 310 is integrated into the gas circuit 210 for generating a gas flow in the build chamber 120,” page 18, lines 11-13; please see also page 14, lines 9-14 for how the gas circuit 210 connects to nozzles 140 and 141) free of the particles (page 19, lines 6-7); and -5-Application No. 16/755,870
a pump (“pump E-4,” page 14, lines 9-10) for pumping the gas around the gas circuit such that the gas is delivered into the build chamber via the gas nozzle and extracted from the build chamber via the gas exhaust to generate the gas knife across the powder bed (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface and the window 107,” page 14, lines 9-11), and 
the opening (“powder overflow 302,” page 18, line 17) is connected to the gas conduit (downward connection from the screw-feed 303, fig. 5) such that powder received by the opening is entrained in the gas in the gas conduit (“powder from the collection hopper 320 is delivered into the gas line 310 via a screw-feed 303,” page 18, lines 21-23) and transported to the separator (page 18, lines 8-10).
	Regarding claim 18, Revanur teaches comprising a collection hopper (collection hopper 320, fig. 5) for retaining powder received by the opening (page 18, lines 17-19), the collection hopper comprising a powder outlet (“valve V16,” page 18, line 23) arranged to feed powder into the gas conduit such that the powder is entrained in the exhaust gas flow (“A valve V16 is provided to permit/prevent the flow of powder from the collection hopper 320 into gas line 310,” page 18, lines 23-24) in the gas conduit (downward connection from the screw-feed 303, fig. 5) and transported to the separator (“powder from the collection hopper 320 is delivered into the gas line 310 via a screw-feed 303,” page 18, lines 21-23; please see also page 18, lines 8-10).
	Regarding claim 19, Revanur teaches wherein the collection hopper (collection hopper 320, fig. 5) comprises a gas outlet in an upper section thereof (“large particles collected on the sieve E9 may be carried to a further separator E157 by a further gas flow,” page 18, lines 26-27; the connection below the screw-feed 303 extending right in fig. 5 is construed as the claimed “gas outlet”) and the powder outlet is below the gas outlet (“A valve V16 is provided to permit/prevent the flow of powder from the collection hopper 320 into gas line 310,” page 18, lines 23-24; the downward connection from the screw-feed 303 is below the connection extending to the right of the screw-feed 303, fig. 5), the gas conduit (downward connection from the screw-feed 303, fig. 5) connected to the gas outlet (the right connection connects with the downward connection at the screw-feed 303, fig. 5).
	Regarding claim 20, Revanur teaches wherein the powder outlet (“valve V16,” page 18, line 23) comprises a valve (“valve V16,” page 18, line 23) for controlling a rate of powder flow into the gas conduit (“a valve V16 is provided to permit/prevent the flow of powder from the collection hopper 320 into gas line 310.,” page 18, lines 23-24).
Regarding claim 22, Revanur teaches a powder bed (fig. 1) fusion (“selective laser solidification apparatus,” page 1, lines 7-8) method (“methods,” page 1, line 5) comprising: 
pumping gas through a gas conduit (gas line 310 and gas circuit 210, fig. 5; page 18, lines 5-15)  connected with a gas nozzle (gas nozzles 140 and 144, fig. 1) and a gas exhaust (gas exhaust 141, fig. 1) to generate a gas knife (“the gas flow 142 acts as a gas knife carrying condensate created by the melting of the powder with the laser away from the build area,” page 12, lines 24-26; gas flow 142, fig. 1) across a powder bed supported by a build platform in a build chamber (“Gas exiting pump E-4 passes to gas nozzles 140, 144 to produce gas knives across the build surface and the window 107,” page 14, lines 9-11), the gas knife maintaining an atmosphere in the build chamber free from gas-borne particles (“the gas circuit is cleaned of particles such that the particles cannot contaminate the new material to be used with the apparatus for future builds,” page 19, lines 6-7); 
recovering powder wiped from the build platform (“The apparatus further comprises a powder overflow 302 that delivers powder pushed into the overflow by the wiper during the formation of a layer and/or recovered from the powder bed in the collection hopper 320.,” page 18, lines 17-18) and feeding the recovered powder into the gas conduit (gas line 310 and gas circuit 210, fig. 5) such that the recovered powder is entrained in an exhaust gas flow in the gas conduit (“Powder from the collection hopper 320 is delivered into the gas line 310 via a screw-feed 303,” page 18, lines 21-22); and -6-Application No. 16/755,870 
separating the particles from the exhaust gas flow in the gas conduit to deliver the particles to a hopper for subsequent dispense (“a gas line 310 for transporting powder recovered from the build chamber 120 into a collection hopper 301 to a separator E8,” page 18, lines 8-10) and to deliver the gas to the gas nozzle free of the particles (page 19, lines 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al. (WO-2016079494-A2) as applied to claim 22 above.
Regarding claim 23, Revanur teaches the invention as described above but does not explicitly disclose comprising providing the exhaust gas flow with an exhaust channel, wherein a bottom of the exhaust channel is angled relative to the horizontal such that powder flows along the exhaust channel.
However, in a different embodiment (fig. 6), Revanur teaches comprising providing the exhaust gas flow with an exhaust channel (powder overflow 402, fig. 6), wherein a bottom of the exhaust channel is angled relative to the horizontal (the bottom of the powder overflow 402 is angled relative to the horizontal axis, fig. 6) such that powder flows along the exhaust channel (“a powder overflow 402 that delivers powder pushed into the overflow by the wiper during the formation of a layer and/or recovered from the powder bed in the collection hopper 420” page 19, lines 28-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of fig. 5 of Revanur to include, a powder overflow 402, in view of the teachings of fig. 6 of Revanur, by using the powder overflow 402, as taught in fig. 6, in lieu of the powder overflow 302, as taught in fig. 5, in order to use an oversize particle silo 421 for removing oversize particles by simply detaching an oversize particle collection flask from the apparatus, because when air is permitted into the build chamber, particles collected can ignite, causing consequential destruction to the filter elements, but by using a collection point in the gas flow circuit for particle removal, the gas circuit can be cleaned of particles such that the particles do not contaminate new material used with the apparatus in future builds (Revanur, page 2, lines 13-14, page 6, lines 9-11, page 7, lines 9-11, page 19, lines 3-7, and page 20, lines 4-8).
Regarding claim 24, Revanur teaches the invention as described above but does not explicitly disclose wherein an angle of the bottom of the exhaust channel is greater than an angle of repose of the powder.
However, in a different embodiment (fig. 6), Revanur teaches wherein an angle of the bottom of the exhaust channel (powder overflow 402, fig. 6) is greater than an angle of repose of the powder (construed as being greater than zero degrees).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of fig. 5 of Revanur to include, a powder overflow 402, in view of the teachings of fig. 6 of Revanur, by using the powder overflow 402, as taught in fig. 6, in lieu of the powder overflow 302, as taught in fig. 5, in order to use an oversize particle silo 421 for removing oversize particles by simply detaching an oversize particle collection flask from the apparatus, because when air is permitted into the build chamber, particles collected can ignite, causing consequential destruction to the filter elements, but by using a collection point in the gas flow circuit for particle removal, the gas circuit can be cleaned of particles such that the particles do not contaminate new material used with the apparatus in future builds (Revanur, page 2, lines 13-14, page 6, lines 9-11, page 7, lines 9-11, page 19, lines 3-7, and page 20, lines 4-8).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al. (WO-2016079494-A2) as applied to claims 1 and 5 above and further in view of McFarland et al. (US-20160193696-A1).
Regarding claim 7, Revanur teaches the invention as described above but does not explicitly disclose wherein the gas exhaust comprises a first overflow channel or opening located on one side of the powder bed and a second overflow channel or opening located on another side of the powder bed.
However in the same field of endeavor of additive manufacturing, McFarland teaches wherein the gas exhaust (construed as the filters 226 and 224, hopers 218 and 227, the bypass line 225, and the openings on the bottom, outer sides of the build chamber 201) comprises a first overflow channel or opening located on one side of the powder bed (construed as the bottom, left opening at the bottom of the build chamber 201) and a second overflow channel or opening (construed as the bottom, right opening at the bottom of the build chamber 201) located on another side of the powder bed (both openings are on either side of the powder bed 204).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Revanur to include, left-side and right-side chutes 116, in view of the teachings of McFarland, by modifying the build cylinder 117, as taught by Revanur, such that it had sloped chutes 116 on either side of the build platform 102, as taught by McFarland, in order to push the powder into the chutes by raising the build platform 102, such that the excess material powder is filtered and recirculated to the hopper in the build chamber for the next build because it is known in the art to recirculate powder from the build chamber to the powder dispensing apparatus when the powder does not form into a powder layer (McFarland, paras 0003 and 0067).
	Regarding claim 13, Revanur teaches the invention as described above but does not explicitly disclose wherein the separator comprises a cyclone separator.
	However, McFarland teaches wherein the separator (control device, the sensor 219, and the movable baffle 223) comprises a cyclone separator (“the control device may comprise a cyclone separator,” para 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Revanur to include, a cyclone separator, in view of the teachings of McFarland, by using a cyclone separator, as taught by McFarland, in lieu of a separator E8, as taught by Revanur, because a cyclone separator serves as a gas elutriation system for removing a proportion of build particles of a particular size from the powder material, for the advantage of using a gas classifier that separates particles based on shape, because build quality is affected based on the particle size distribution of the powder material (McFarland, paras 0010, 0012, and 0017; Revanur teaches removing oversized particles, page 20).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Revanur et al. (WO-2016079494-A2) as applied to claim 1 above and further in view of McFarland et al. (US-20160193696-A1) and Jones et al. (US-20160288264-A1).
Revanur teaches the invention as described above but does not explicitly disclose comprising an end effector in the build chamber to pick the object up and elevate it above the build platform such that powder freed from the object can be pushed by the wiper or by an operator from the build platform into the exhaust channel or opening.
However in the same field of endeavor of additive manufacturing, McFarland teaches picking the object up and elevating it above the build platform (“at the end of the build, powder material contained in the powder bed 104 may be pushed into chutes 116 by raising the build platform 102,” para 0067) such that powder freed from the object can be pushed by the wiper or by an operator from the build platform into the exhaust channel or opening (“at either end of the build chamber 117 in a direction that the wiper 109 moves are chutes 116 for collecting powder material that is wiped from the working area,” para 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Revanur to include, left-side and right-side chutes 116, in view of the teachings of McFarland, by modifying the build cylinder 117, as taught by Revanur, such that it had sloped chutes 116 on either side of the build platform 102, as taught by McFarland, in order to push the powder into the chutes by raising the build platform 102, such that the excess material powder is filtered and recirculated to the hopper in the build chamber for the next build because it is known in the art to recirculate powder from the build chamber to the powder dispensing apparatus when the powder does not form into a powder layer (McFarland, paras 0003 and 0067). 
Revanur/McFarland do not explicitly disclose an end effector in the build chamber.
However, in the same field of endeavor of additive manufacturing systems, Jones teaches an end effector in the build chamber (“build platform drive mechanism 132 may include robotic mechanisms, end-effectors, autonomous vehicles and/or other related technologies configured to drive motion of build platform 108,” para 0031).  The advantage of including an end-effector, taught by Jones, as a drive mechanism for the build platform, taught by McFarland, is that an end-effector would enable the build platform to be rotatably moveable about the X-axis, the Y-axis, or the Z-axis facilitating successive layering of feed materials to form an article having a complex shape (Jones, paras 0026, 0027, and 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Revanur to include an end-effector as the drive mechanism for the build platform, as taught by Jones, in order to enable rotatable movement of the build platform about the X-axis, the Y-axis, or the Z-axis facilitating successive layering of feed materials for the advantage of forming an article having a complex shape (Jones, paras 0026, 0027, and 0030).
Response to Argument
Applicant's Arguments filed 5 July 2022 have been fully considered.
II.  Priority
	On page 8 of the Applicant’s Arguments, the Applicant states that the collection hopper 115c of fig. 2 provides priority for claim 15.  However, the collection hopper 115c of fig. 2 does not show “the collection hopper comprising a gas outlet in an upper section thereof and a powder outlet below the gas outlet,” as required in claim 15.  Instead, the collection hopper 115c of fig. 2 shows a gas circuit 116 at a lower section of the powder collection hopper 115c.
VI.  §112(b) Rejection
	On page 12 of the Applicant’s Arguments, the Applicant states that the “angle of repose is the steepest angle of descent or dip relative to the horizontal plane to which a material can be plied without slumping;” however, an angle of repose will depend on the powder as well as the conditions of the chamber.  For example, the Wiki article that the Applicant references states the following:
“The angle of repose can range from 0° to 90°. The morphology of the material affects the angle of repose; smooth, rounded sand grains cannot be piled as steeply as can rough, interlocking sands. The angle of repose can also be affected by additions of solvents. If a small amount of water is able to bridge the gaps between particles, electrostatic attraction of the water to mineral surfaces will increase the angle of repose, and related quantities such as the soil strength.”

According to this Wiki article, an “angle of repose” is variable from 0-90 degrees depending on the type of material used, which causes claim 24 to be indefinite (referencing MPEP 2173.05(b).II).
VI.  Art Rejections 
	On page 18 of the Applicant’s Arguments, the Applicant states that with respect to Revanur (WO-2016079494-A2), “the gas from gas exhaust 141 is not delivered to separator E8.”  However, Revanur teaches the following:
“The gas circuit of this embodiment additionally comprises a gas line 310 for transporting powder recovered from the build chamber 120 into a collection hopper 301 to a separator E8, from which the powder is delivered back into dispense hopper located in the build chamber 120 for us in the formation of further layers. The gas line 310 is integrated into the gas circuit 210 for generating a gas flow in the build chamber 120.  In particular, gas line 310 is arranged in parallel to the gas line 210a
for generating a gas flow in the build chamber 120” (page 18, lines 8-14).

In fig. 3, Revanur teaches that the gas exhaust 141 is connected to the gas circuit 210, which filters the powder through a filter assembly (200,201).  In fig. 5, Revanur shows how the gas line 310 is integrated into the gas circuit 210 for the filter assembly (200,201), where powder is delivered to the separator E8 (above the build chamber 120) through the gas line 310.  
	For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higashi et al. (US-8187522-B2) teach removing gas fumes through gas passages in the manufactured object.
Sutcliffe et al. (US-20180244034-A1) and (US-10933620-B2) are the US publication documents for Revanur et al. (WO-2016079494-A2).
Hofmann et al. (US-20190022940-A1) teach a gas circulation loop (fig. 1) for an apparatus that additively manufactures three-dimensional objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/26/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761